TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-10-00492-CV


Janis Kemmer, Appellant

v.

The State of Texas, Appellee




FROM THE DISTRICT COURT OF BELL COUNTY, 169TH JUDICIAL DISTRICT
NO. 207,213-C, HONORABLE GORDON G. ADAMS, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

		On August 30, 2010, this Court notified appellant that the clerk's record in the
above cause was overdue.  This Court requested that appellant make arrangements for the record
and submit a status report regarding this appeal on or before September 9, 2010.  This Court further
informed appellant that failure to do so may result in the dismissal of this appeal for want of
prosecution.  The deadline has passed, and we have received no response from appellant.
Accordingly, we dismiss the appeal for want of prosecution.  See Tex. R. App. P. 42.3(b). 

							____________________________________
							Bob Pemberton, Justice
Before Chief Justice Jones, Justices Puryear and Pemberton
Dismissed for Want of Prosecution
Filed:   October 6, 2010